Citation Nr: 1208238	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-28 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as a result of herbicide exposure or as secondary to diabetes mellitus.

2.  Entitlement to service connection for renal insufficiency, to include as a result of herbicide exposure or as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971, as well as subsequent periods of reservist service.  He is the recipient of, among other decorations, the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida that denied service connection for hearing loss and tinnitus, and from a May 2008 rating decision that denied service connection for hypertension and a renal condition.

As an initial matter, the Board notes that the May 2008 rating decision continued the denial of the Veteran's claims for service connection for hearing loss and tinnitus.  The Veteran subsequently filed a June 2008 notice of disagreement, which the Board notes was timely filed within one year of the prior September 2007 rating decision.  Based thereon, the Board finds that these matters do not constitute applications to reopen prior claims, but rather, they constitute original claims of entitlement.

In light of various statements made by the Veteran and his representative, the Board has recharacterized the issue on appeal of service connection for a renal condition as service connection for renal insufficiency.  See Transcript at 36.

In September 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.

The issues of entitlement to service connection for hypertension, renal insufficiency, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is related to service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for tinnitus is warranted.  See 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for tinnitus is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from March 1970 to November 1971, including service as an infantryman in the Republic of Vietnam from December 1970 to August 1971, and he had subsequent service in the Air Force Reserves as a weapons instructor.  See DD Form 214.  He claims that he incurred tinnitus as a result of acoustic trauma he experienced during his active service as an infantryman and during his subsequent service in the Reserves as a weapons instructor.  He testified at the Board hearing that his tinnitus had its onset about 25 years ago (around 1986) while he was in the Air Force Reserves, and that he has experienced continued symptomatology.  See Statement, March 2007.

As an initial matter, based on the Veteran's service as an infantryman in Vietnam (he is the recipient of the Combat Infantryman Badge), and based on the nature of his service as a weapons instructor in the Air Force Reserves, acoustic trauma is conceded.  See 38 U.S.C.A. § 1154.

The Veteran submitted an August 2008 private treatment record from Dr. F.T. that reflects that the Veteran complained of experiencing tinnitus in both ears (a high pitched sound).  Dr. F.T. noted the Veteran's history of "significant noise exposure" during his period of regular active duty as well as his subsequent service as a weapons instructor in the Reserves, and that the Veteran had no civilian noise exposure.  A diagnosis of subjective tinnitus was recorded.  Dr. F.T. opined that the Veteran's tinnitus was more likely than not related to his noise exposure in service.

The Veteran was provided with a VA audiological examination in July 2007.  The examiner noted the Veteran's history of conceded noise exposure with artillery, mortars, and machine guns during his service as an infantryman from 1970 to 1971, and well as during his subsequent service in the Reserves as a weapons or arms instructor.  The Veteran reported experiencing constant, bilateral tinnitus since around 1991 when he started sleeping in a very quiet room (which year the Board acknowledges may be in slight error, as the Veteran reported at the Board hearing that his tinnitus began around 25 years ago, although in this particular case, the Board finds such a slight difference to be of no significance).  The examiner opined that the Veteran's tinnitus was not caused by in-service noise exposure because the Veteran reported an onset in 1991.  In this regard, the Board notes that it appears that the VA examiner was under the impression that the Veteran had been discharged from the Air Force Reserves prior to 1991 (he was discharged in January 1994).

The Board must assess the credibility and weight to be given to the evidence and may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).

As noted above, the August 2008 private treatment record reflects diagnosed tinnitus.  Therefore, there is competent medical evidence of record that the Veteran has a current tinnitus disability.

Having reviewed the record, the Board finds that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's tinnitus is related to service.  With regard to the July 2007 VA examination report, the Board acknowledges again that the examiner opined that the Veteran's tinnitus was not caused by service.  As noted above, however, the examiner's rationale appears to be based on the incorrect assumption that the onset of the Veteran's tinnitus was after he was discharged from the Air Force Reserves (he was discharged in January 1994, see discharge record).  Furthermore, the Board notes that the Veteran is competent to testify regarding the onset of his tinnitus symptoms because it is the type of condition that is capable of lay observation, and despite some minor inconsistencies in the record, the Board finds that there is no sufficient basis for the Board to find the Veteran's reported symptomatology not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In addition, as noted by Dr. F.T. in the August 2008 private retreatment record, the Veteran has had no civilian noise exposure.  Therefore, the Board finds the Veteran's report concerning the onset of his tinnitus symptoms during his service as a weapons instructor in the Air Force Reserves and the continuity of symptomatology to be credible.

Because the Veteran is competent to report having experienced ringing in his ears since service, and having found his statements to be credible, the Board finds that the Veteran's lay statements are sufficient to place the evidence in equipoise as to whether or not the Veteran's claimed tinnitus had its onset in service.  Therefore, in light of the fact that acoustic trauma is conceded in this case and there is competent medical evidence of diagnosed tinnitus as well as the Veteran's competent lay statements regarding symptomatology, having resolved doubt in favor of the Veteran, the Board will grant the Veteran's claim of service connection for tinnitus.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

A.  Hypertension

The Veteran claims that he has hypertension that was caused or aggravated by his service-connected diabetes mellitus.  See Transcript at 24; Claim, September 2007.  After a thorough review of the claims file, the Board finds that, unfortunately, a remand is necessary before a decision may be made on the Veteran's claim.

The Veteran was provided with a VA examination relating to his claim for hypertension in February 2009.  Although the VA examiner addressed whether the Veteran's hypertension was caused by his diabetes mellitus, the examiner did not offer an opinion as to whether the Veteran's hypertension may have been aggravated by his diabetes mellitus in this case.  Based thereon, the Board finds that a remand is necessary to obtain a VA medical opinion to clarify whether the Veteran has hypertension that was aggravated by his service-connected diabetes mellitus (and if so, to obtain the baseline level of severity of his hypertension),  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (duty to ensure adequacy of VA examination).

B.  Renal Disease

The Veteran also claims that he has renal insufficiency that was caused or aggravated by his service-connected diabetes mellitus.  See Claim, September 2007.  After a thorough review of the claims file, the Board finds that, unfortunately, a remand is necessary before a decision may be made on the Veteran's claim.

The Veteran was provided with a VA examination in February 2009 relating to his claim.  The Board notes that the VA examiner opined, in part, that the Veteran had renal insufficiency that would "surely be complicated" by his diabetes mellitus and that it "could be playing a role."  The VA examiner added that the Veteran had two other risk factors, hypertension and renal cancer, and that all three factors more likely than not influenced his renal insufficiency.  In light of the above, the Board finds that a remand is necessary to obtain clarification to attempt to further address whether the Veteran's renal insufficiency has been aggravated as a result of his service-connected diabetes mellitus (and to obtain a the baseline level of severity of his renal insufficiency), and also to what extent it has been aggravated by his hypertension.  See 38 C.F.R. § 3.310(b) (2011); see Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also notes that several private treatment records dated from November 2008 to November 2010 relating to the Veteran's renal conditions have been associated with the claims file since the last VA examination in February 2009, including records discussing or exploring the relationship between the Veteran's renal conditions and his hypertension.  See Private Treatment Records, November 13 and 17, 2008, and January 16, 2009.  Therefore, the Board also finds that a remand is necessary so that an addendum opinion may be obtained after these records have been reviewed by the examiner.

C.  Hearing Loss

The Veteran claims that he has bilateral hearing loss as a result of the acoustic trauma he experienced during his active service as an infantryman in Vietnam, as well as during his subsequent service as a weapons instructor in the Air Force Reserves (he was discharged in January 1994).  As with his reported tinnitus, the Veteran testified at the Board hearing that he began to notice that he had hearing loss around 25 years ago or so when he was still in the Reserves (i.e., circa 1986).  See Transcript at 9-10.

The Board notes that none of the Veteran's Air Force Reservist treatment records have been associated with the claims file.  Based thereon, the Board finds that, unfortunately, a remand is necessary to obtain copies of any available Reservist treatment records and associate them with the claims file.  See 38 C.F.R. § 3.159(c) (2011).

An August 2008 private treatment record from Dr. F.T. reflects that audiometric data was reviewed by Dr. F.T., and speech discrimination scores were noted by Dr. F.T., but no pure tone thresholds were provided in this treatment record.  See Transcript at 14-17.  Based thereon, the Board finds that a remand is necessary so that a copy of any outstanding August 2008 audiological data or other records from Dr. F.T. may be associated with the claims file.  See 38 C.F.R. § 3.159(c) (2011).

The Board acknowledges that, generally, there is no entitlement to a new VA examination solely due to the passage of time.  In this particular case, however, the Board notes that the last VA examination was performed in July 2007, which report reflects that the Veteran's speech discrimination scores were 94 percent in his left ear, and 96 percent in his right ear, which does not meet the 38 C.F.R. § 3.385 criteria for a disability (which criteria is less than 94 percent), albeit the Veteran's hearing was just one percentage point above the criteria in his left ear at that time.  Based thereon, the Board finds that, in this particular case, a remand is necessary to obtain another VA examination to ascertain the nature and severity of the Veteran's claimed hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any available personnel and service treatment records from the Air Force Reserves.  If necessary, ask the Veteran to clarify his units of assignment and dates of service.  If these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Obtain copies of any outstanding private treatment records, particularly including audiological findings, dated around August 2008 from Dr. F.T.  To that end, provide the Veteran with a new Form 21-4142 authorization for him to complete.

3.  After the above development in paragraph (1) has been completed, refer the claims folder to the examiner that performed the February 2009 VA examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's hypertension.  Specifically, the examiner is asked to address whether it is "at least as likely as not" (a 50 percent probability or greater) that the Veteran's hypertension is caused by or aggravated by (increased in severity beyond its natural progression) his service-connected diabetes mellitus.  In the case of aggravation, to the extent practicable, the examiner should indicate a baseline of symptomatology for the Veteran's hypertension, and the aggravation of such symptomatology by his service-connected diabetes mellitus.

The phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

If the VA examiner who performed the March 2009 examination is unavailable to complete this addendum, another VA examination by an appropriate medical professional should be scheduled to address this question.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the above development in paragraphs (1) and (3) has been completed, refer the claims folder to the examiner that performed the February 2009 VA examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's renal insufficiency.  Specifically, the examiner is asked to address whether it is "at least as likely as not" (a 50 percent probability or greater) that the Veteran's renal insufficiency is aggravated by (increased in severity beyond its natural progression) his service-connected diabetes mellitus.  In the case of aggravation, to the extent practicable, the examiner should indicate a baseline of symptomatology for the Veteran's renal insufficiency, and the aggravation of such symptomatology by his service-connected diabetes mellitus.

Please note that several private treatment records dated from November 2008 to November 2010 relating to the Veteran's renal conditions have been associated with the claims file since the last VA examination in February 2009.

If, pursuant to the Board's remand directive in paragraph (3) above, the Veteran's hypertension is found to be caused or aggravated by his diabetes mellitus, please also indicate to the extent practicable the aggravation of symptomatology of the Veteran's renal insufficiency by his hypertension.

The phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

If the VA examiner who performed the March 2009 examination is unavailable to complete this addendum, another VA examination by an appropriate medical professional should be scheduled to address this question.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.

A complete rationale for any opinion expressed should be provided. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the development in paragraphs (1) and (2) has been completed, schedule the Veteran for a new compensation and pension audiological examination to determine the nature and etiology of the Veteran's claimed bilateral hearing loss disability.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, including but not limited to the August 2008 private treatment records from Dr. F.T. and conducting a thorough audiological examination, and identifying the nature of the Veteran's hearing loss, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss disability is related to his active service as an infantryman in the Army from March 1970 to November 1971, including combat service in Vietnam from December 1970 to August 1971, and to his subsequent service in the Air Force Reserves as a weapons instructor until January 1994 (please note acoustic trauma is conceded).

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran's hearing loss is not related to his active service in the Army or his subsequent Reservist service, the examiner must explain, in detail, the reasoning behind this determination.

6. After the development has been completed, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


